Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “and and” in lines 11 and 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, 41, and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-17, 41, and 45 are drawn to respective methods, each of which is within the four statutory categories (i.e. processes). Claims 1-17, 41, and 45 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of identifying a population of eligible pharmacies that have an established data management system to maintain a list of prescribers of the drug and direct distribution of information related to the risks associated with taking the drug to the patient each time a prescription for the drug is filled, registering said population of eligible pharmacies to obtain a record of certified pharmacies, providing said certified pharmacies with 
These steps amount to a method of organizing human activity in the form of commercial or legal interactions. The claim steps recite a process of controlling the dispensing of drugs by identifying and registering a set of pharmacies, providing the pharmacies with information related to potential drug risks, and authorizing the pharmacies to dispense the drugs along with the drug risk information. This amounts to conducting a commercial or legal interaction with pharmacies as part of authorizing them to distribute drugs.

Claim 41 recites, in part, performing the steps of making training available for all prescribers of the drug, maintaining a stored list of healthcare providers who have completed the training, obtaining a stored list of prescribers who have prescribed the drug, comparing the stored list of healthcare providers who have completed the training to the stored list of prescribers who have prescribed the drug to identify prescribers who have prescribed the drug but have not completed training thereby identifying untrained prescribers, providing untrained prescribers with a first communication comprising a link to the training, repeating the comparing of the stored list of healthcare providers who have completed the training to the stored list of prescribers who have prescribed the drug after a first period of time to identify untrained prescribers that remain untrained, providing the identified remaining untrained prescribers with a second communication comprising a link to the training and a print form of the training, repeating the comparing of the stored list of healthcare providers who have completed the training to the stored list of prescribers who have prescribed the drug after a second period of 
These steps amount to a method of organizing human activity in the form of commercial or legal interactions as well as in the form of managing relationships or interactions between people. The claim steps recite a process of providing training to drug prescribers by repeatedly identifying prescribers who have not completed training by repeatedly comparing providers who have completed the training and providers who have prescribed the drug, and repeatedly communicating with the prescribers who have not completed training to offer access to the training. This amounts to conducting a commercial or legal interaction as well as managing relationships or interactions with the healthcare providers as part of providing them with medical training.

Claim 45 recites, in part, performing the steps of obtaining a list of potential prescribers of the drug, providing each of the potential prescribers on the list with information related to the potential risks of the drug, providing training related to the potential risks of the drug to the potential prescribers, monitoring completion of the training to obtain a first stored list of healthcare providers that have completed the training, obtaining a second stored list of prescribers who have prescribed the drug, comparing the first stored list to the second stored list to identify untrained prescribers, contacting the untrained prescribers to provide training,
updating the first stored list of healthcare providers, and repeating the steps of obtaining a second stored list of prescribers who have prescribed the drug, comparing the first stored list to the 
These steps amount to a method of organizing human activity in the form of commercial or legal interactions as well as in the form of managing relationships or interactions between people. The claim steps recite a process of providing training to drug prescribers by identifying potential prescribers, providing the potential prescribers with training and monitoring completion of the training, and repeatedly identifying and contacting prescribers who have not completed training by repeatedly comparing providers who have completed the training and providers who have prescribed the drug. This amounts to conducting a commercial or legal interaction as well as managing relationships or interactions with the healthcare providers as part of providing them with medical training.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer. MPEP 2106.05(f)

Claim 1 additionally recites a computer readable medium that performs the function of storing the population of eligible pharmacies. Paragraph 33 describes the computer readable storage medium used to store the eligible pharmacies simply as a database, internet website, or other suitable storage media. The use of a computer readable medium to store data, in this case the population of eligible pharmacies, only recites the computer readable medium as a tool to implement the storage function, and only amounts to an instruction to implement the abstract idea using a computer.

Claims 41 and 45 each recite databases storing the information on prescribers of a drug and providers who have completed training. Paragraphs 10 and 63 of Applicant’s specification describe the database of trained healthcare providers simply as information stored in a computer readable medium, and paragraph 57 refers to the database of healthcare providers who have prescribed the drug simply as a database. As stated above, the use of a database simply as a tool to store data only amounts to an instruction to implement the abstract idea using a computer.

Claim 41 similarly recites using a phone and electronic communication to contact an untrained prescriber as well as providing training in an electronic form. Paragraph 64 of Applicant’s specification describes contacting unregistered prescribers by phone without further description of the phone or manner in which it is used, as well as electronic communications simply constituting email. The use of a phone and electronic communications to contact individuals only amounts to an instruction to use a machine to implement the abstract idea. See MPEP 2106.05(f), describing, for example, the use of a telephone to make calls as mere use of the phone as a tool to perform the abstract idea. Paragraph 63 only describes training “in an electronic form” generally as involving modules and screens and is given its broadest reasonable interpretation as training provided via a computer. The mere use of a computer to provide information to a user only amounts to instructions to implement the abstract idea using a computer.
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B

As explained above, claim 1 recites a computer readable medium, claim 41 recites a phone, electronic communication, and training in electronic form, and claims 41 and 45 recite databases. Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of databases and computer readable media to store data, and the use of phones and electronic communications to send information to individuals. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer, and are not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims

Claim 2 recites wherein said eligible pharmacies agree to train employees on the potential risks associated with taking the drug and the proper measures for dispensing the drug, which falls within the scope of the abstract idea.

Claim 3 recites wherein said eligible pharmacies agree to submit to periodic audits of procedures for dispensing the drug, which falls within the scope of the abstract idea.

Claim 4 recites wherein said information related to the potential risks associated with taking the drug comprises a medication guide and a patient brochure, which falls within the scope of the abstract idea.

Claim 5 recites wherein the medication guide and patient brochure are provided with each prescription and each refill of the drug, which falls within the scope of the abstract idea.

Claim 6 recites wherein the certified pharmacies have an automated system that instructs pharmacists and staff dispensing the drug to include the medication guide and patient brochure with each prescription and each refill of the drug, which falls within the scope of the abstract idea. Examiner notes that the above limitations fall within the scope of the abstract idea because the automated system is not positively recited as performing any step within the recited method. Rather, the claim only recites that the certified pharmacies have the automated system, and does not further positively recite the step of instructing pharmacists and staff dispensing the drug to include the medication guide and patient brochure with each prescription and each refill of the drug as required during performance of the claimed method.

Claim 7 recites wherein the medication guide and patient brochure are also made available by calling a toll free number, and by delivery by field-based personnel, which falls within the scope of the abstract idea.
Claim 7 additionally recites the medication guide and patient brochure being made available on the internet. Paragraph 48 of the specification reflects the language of the claim, stating that the medication guide or brochure may be made available on the internet. No further description is provided. The internet is therefore given its broadest reasonable interpretation as a 

Claim 8 recites wherein said patient brochure describes a potential risk of birth defects associated with taking the drug, which falls within the scope of the abstract idea.

Claim 9 recites wherein said patient is a female of reproductive potential and said adverse side effect is a birth defect, which falls within the scope of the abstract idea.

Claim 10 recites wherein said birth defect is an orofacial cleft, which falls within the scope of the abstract idea.

Claim 11 recites wherein said patient has a body mass index of 30 kg/m2 or greater, which falls within the scope of the abstract idea.

Claim 12 recites wherein said patient has a body mass index of 27 kg/m2 or greater, which falls within the scope of the abstract idea.

Claim 13 recites wherein said patient has at least one weight-related morbidity factor, which falls within the scope of the abstract idea.

Claim 14 recites wherein said at least one weight-related morbidity factor is hypertension, type 2 diabetes mellitus, or dyslipidemia, which falls within the scope of the abstract idea.

Claim 15 recites wherein said patient in need of weight loss is not: (a) pregnant, (b) diagnosed with hyperthyroidism, (c) diagnosed with glaucoma, (d) a nursing mother, or (e) taking monoamine oxidase inhibitors currently or within 14 days.

Claim 16 recites wherein the drug further comprises phentermine, which falls within the scope of the abstract idea.

Claim 17 recites wherein said certified pharmacies dispense the drug in a supply not to exceed thirty days, which falls within the scope of the abstract idea.

The above claims, as a whole, are therefore directed to an abstract idea. Furthermore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1-17, 41, and 45 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 41 recites the limitation "the untrained prescriber" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim because the claim previously only recites a plurality of untrained prescribers, and it is not clear which of the plurality is being referenced. If Applicant intends the claim to recite contacting each of the untrained prescribers as identified, for example, in line 17 of the claim, Examiner recommends that Applicant amend the claim to specify that the contacting function be performed with respect to each untrained prescriber.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 2, 4, 5, and 8-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maetzold et al (US Patent Application Publication 2007/0219825) in view of FDA Panel Votes in Favor of Qnexa (hereinafter Frieden), and Gottfrid (US Patent Application Publication 2014/0019237).

With respect to claim 1, Maetzold discloses the claimed method for dispensing a drug to a patient while minimizing the occurrence of an adverse side effect, the method comprising:
identifying a population of eligible pharmacies that have an established data management system to direct distribution of information related to the risks associated with taking the drug to the patient each time a prescription for the drug is filled ([28] and [68] describe pharmacies that are qualified to fill prescriptions for a particular drug, and that these qualified pharmacies undergo registration with the system; [34], [49], [78], and [93] describe the pharmacies providing counseling and information on risks of the drug, the pharmacies have a data management system that provides that function);

registering said population of eligible pharmacies in a computer readable storage medium to obtain a record of certified pharmacies ([28] describes registering the pharmacies in a database by requiring them to accept and comply with particular requirements);

providing said certified pharmacies with said information related to the potential risks associated with taking the drug ([28], [34], and [48] describe providing the registered pharmacies with educational material related to the risks associated with the drug); and

authorizing distribution of the drug to said certified pharmacies, wherein said certified pharmacies dispense the drug with said information related to the potential risks associated with taking the drug to said patient pursuant to a prescription ([35], [47], [48], [65], and [93] describe providing the drug to the registered pharmacies and the pharmacies dispensing the drug and providing the patient with information about the potential risks associated with taking the drug);

but does not expressly disclose:
the drug containing topiramate and the patient being in need of weight loss;
the data management system of the pharmacies maintaining a list of prescribers.

However, Frieden teaches that it was old and well known in the art of prescription medication before the effective filing date of the claimed invention for a drug to contain topiramate and for a patient to be in need of weight loss (page 1 describes a drug comprising topiramate for use in obese patients).
Therefore it would have been obvious to one of ordinary skill in the art of prescription medication before the effective filing date of the claimed invention to modify the (Frieden page 1).
While Examiner has applied the above cited art in the interest of expediting prosecution, Examiner notes that the recitation of the drug containing topiramate and the patient being in need of weight loss only constitutes non-functional descriptive material. The contents of the drug and whether the patient is in need of weight loss do not have a functional relationship with the claimed method because it does not affect or change any subsequent function within the method. These limitations within the preamble to the claim merely recite a purpose or intended use of the invention. Therefore, because the limitation does not functionally affect the recited steps of the method it does not serve to further limit the claimed method in view of the prior art.

Gottfrid further teaches that it was old and well known in the art of pharmacy data systems before the effective filing date of the claimed invention for pharmacies to maintain a list of prescribers as part of a data management system ([29] describes a pharmacy computer including a server that stores records on prescribers and the specific drugs prescribed by those prescribers).
Therefore it would have been obvious to one of ordinary skill in the art of pharmacy data systems before the effective filing date of the claimed invention to modify the system of Maetzold to include the data management system of the pharmacies maintaining a list of prescribers as taught by Gottfrid to track the prescribing history and times that a prescriber has prescribed a particular drug (Gottfrid [7] and [29]).
It would have been further obvious to one of ordinary skill in the art of pharmacy data systems before the effective filing date of the claimed invention to include the data 

With respect to claim 2, Maetzold/Frieden/Gottfrid teach the method of claim 1. Maetzold further discloses: 
wherein said eligible pharmacies agree to train employees on the potential risks associated with taking the drug and the proper measures for dispensing the drug ([28], [65], [67], [68], [77], and [93] describe requiring the registered pharmacies be trained in risks of taking the drug and dispensing the drug). 

With respect to claim 4, Maetzold/Frieden/Gottfrid teach the method of claim 1. Maetzold further discloses: 
wherein said information related to the potential risks associated with taking the drug comprises a medication guide and a patient brochure ([71] describes a package insert, i.e. a brochure, and patient medication guide as warning the patient of drug side effects; [93] states that the package insert and medication guide are provided to the patient with every bottle of the drug). 

claim 5, Maetzold/Frieden/Gottfrid teach the method of claim 4. Maetzold further discloses: 
wherein the medication guide and patient brochure are provided with each prescription and each refill of the drug ([49] states that refills are obtained via a renewal prescription; [71] describes the package insert, i.e. a brochure, and patient medication guide as warning the patient of side effects of the drug; [93] states that the package insert and medication guide are provided to the patient with every bottle of the drug, which would include refills). 

With respect to claim 8, Maetzold/Frieden/Gottfrid teach the method of claim 4. Maetzold further discloses: 
wherein said patient brochure describes a potential risk of birth defects associated with taking the drug ([71] describes the package insert, i.e. a brochure, and patient medication guide as warning the patient of the side effects regarding exposure of a fetus to the drug). 

With respect to claim 9, Maetzold/Frieden/Gottfrid teach the method of claim 1. Maetzold further discloses: 
wherein said patient is a female of reproductive potential and said adverse side effect is a birth defect ([36], [75], and [93] describe the patient being a female of childbearing potential and the side effect being potential birth defects). 

With respect to claim 10, Maetzold/Frieden/Gottfrid teach the method of claim 9. Maetzold does not expressly disclose wherein said birth defect is an orofacial cleft. 
(page 1 describes a potential for birth defects including oral clefts).
Therefore it would have been obvious to one of ordinary skill in the art of prescription medication before the effective filing date of the claimed invention to include an orofacial cleft as a possible birth defect as taught by Frieden in the combination of Maetzold, Frieden, and Gottfrid since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, the combination of Maetzold, Frieden, and Gottfrid already disclose providing information on potential birth defects, and including an oral cleft as a particular type of birth defect would perform that same function in the combination of Maetzold, Frieden, and Gottfrid, making the results predictable to one of ordinary skill in the art (MPEP 2143).
While Examiner has applied the above cited art in the interest of expediting prosecution, Examiner notes that reciting the birth defect as including an orofacial cleft only constitutes non-functional descriptive material. The type of birth defect do not have a functional relationship with the claimed method because it does not affect or change any subsequent function within the method since minimizing the occurrence of an adverse side effect, and therefore birth defect, is only recited in claim 1 as a non-functional portion of the preamble and is not afforded patentable weight. Therefore, because the limitation does not functionally affect the recited steps of the method it does not serve to further limit the claimed method in view of the prior art.

claim 11, Maetzold/Frieden/Gottfrid teach the method of claim 1. Maetzold does not expressly disclose wherein said patient has a body mass index of 30 kg/m2 or greater. 
However, Frieden teaches that it was old and well known in the art of prescription medication before the effective filing date of the claimed invention to dispense medication to a patient having a body mass index of 30 kg/m2 or greater (page 1 describes a pill for obese patients having a BMI of 30 or higher).
Therefore it would have been obvious to one of ordinary skill in the art of prescription medication before the effective filing date of the claimed invention to include the patient having a body mass index of 30 kg/m2 or greater as taught by Feiden in the combination of Maetzold, Friede, and Gottfrid since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, the combination of Maetzold, Friede, and Gottfrid already discloses dispensing drugs to patients, and the patients having characteristics including a particular body mass index would serve the same role in the combination of Maetzold, Friede, and Gottfrid, making the results of including patients having such characteristics predictable to one of ordinary skill in the art (MPEP 2143).
While Examiner has applied the above cited art in the interest of expediting prosecution, Examiner notes that the patient having a body mass index of 30 kg/m2 only constitutes non-functional descriptive material. Characteristics of the patient to which the drug is dispensed such as BMI do not have a functional relationship with the claimed method because it does not affect or change any subsequent function within the method. Therefore, because the limitation does not 

With respect to claim 12, Maetzold/Frieden/Gottfrid teach the method of claim 1. Maetzold does not expressly disclose wherein said patient has a body mass index of 27 kg/m2 or greater. 
However, Frieden teaches that it was old and well known in the art of prescription medication before the effective filing date of the claimed invention to dispense medication to a patient in need of weight loss and having a body mass index of 27 kg/m2 or greater (page 1 describes a pill for obese patients having a BMI of 27 or higher).
Therefore it would have been obvious to one of ordinary skill in the art of prescription medication before the effective filing date of the claimed invention to include the patient having a body mass index of 27 kg/m2 or greater as taught by Feiden in the combination of Maetzold, Friede, and Gottfrid since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, the combination of Maetzold, Friede, and Gottfrid already discloses dispensing drugs to patients, and the patients having characteristics including a particular body mass index would serve the same role in the combination of Maetzold, Friede, and Gottfrid, making the results of including patients having such characteristics predictable to one of ordinary skill in the art (MPEP 2143).
While Examiner has applied the above cited art in the interest of expediting prosecution, Examiner notes that the patient having a body mass index of 27 kg/m2 only constitutes non-functional descriptive material. Characteristics of the patient to which the drug is dispensed such 

With respect to claim 13, Maetzold/Frieden/Gottfrid teach the method of claim 12. Maetzold does not expressly disclose wherein said patient has at least one weight-related morbidity factor. 
However, Frieden teaches that it was old and well known in the art of prescription medication before the effective filing date of the claimed invention to dispense medication to a patient having a body mass index of 27 kg/m2 or greater and at least one weight-related morbidity factor (page 1 describes a pill for obese patients having a BMI of 27 or higher and at least one weight-related comorbidity).
Therefore it would have been obvious to one of ordinary skill in the art of prescription medication before the effective filing date of the claimed invention to include the patient having a body mass index of 27 kg/m2 or greater and at least one weight-related morbidity factor as taught by Feiden in the combination of Maetzold, Friede, and Gottfrid since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, the combination of Maetzold, Friede, and Gottfrid already discloses dispensing drugs to patients, and the patients having characteristics including a particular body mass index and a weight-related morbidity factor would serve the same role in the combination of Maetzold, Friede, and Gottfrid, 
While Examiner has applied the above cited art in the interest of expediting prosecution, Examiner notes that the patient having a body mass index of 27 kg/m2 or greater and at least one weight-related morbidity factor only constitutes non-functional descriptive material. Characteristics of the patient to which the drug is dispensed such as BMI or presence of a weight-related morbidity do not have a functional relationship with the claimed method because it does not affect or change any subsequent function within the method. Therefore, because the limitation does not functionally affect the recited steps of the method it does not serve to further limit the claimed method in view of the prior art.

With respect to claim 14, Maetzold/Frieden/Gottfrid teach the method of claim 13. Maetzold does not expressly disclose, wherein said at least one weight-related morbidity factor is hypertension, type 2 diabetes mellitus, or dyslipidemia.
However, Frieden teaches that it was old and well known in the art of prescription medication before the effective filing date of the claimed invention to dispense medication to a patient having a body mass index of 27 kg/m2 or greater and hypertension or dyslipidemia (page 1 describes a pill for obese patients having a BMI of 27 or higher and at least one weight-related comorbidity such as hypertension or dyslipidemia).
Therefore it would have been obvious to one of ordinary skill in the art of prescription medication before the effective filing date of the claimed invention to include hypertension or dyslipidemia as a weight-related morbidity factor as taught by Feiden in the combination of Maetzold, Friede, and Gottfrid since the claimed invention is only a combination of these old and 
While Examiner has applied the above cited art in the interest of expediting prosecution, Examiner notes that the patient having a body mass index of 27 kg/m2 or greater and at least one weight-related morbidity factor only constitutes non-functional descriptive material. Characteristics of the patient to which the drug is dispensed such as BMI or presence of a weight-related morbidity do not have a functional relationship with the claimed method because it does not affect or change any subsequent function within the method. Therefore, because the limitation does not functionally affect the recited steps of the method it does not serve to further limit the claimed method in view of the prior art.

With respect to claim 15, Maetzold/Frieden/Gottfrid teach the method of claim 1. Maetzold further discloses wherein said patient is not: 
(a) pregnant ([36], [89], and [93] describe requiring that the patient not be pregnant), 
(b) diagnosed with hyperthyroidism, 
(c) diagnosed with glaucoma, 
(d) a nursing mother, or 
(e) taking monoamine oxidase inhibitors currently or within 14 days;

but does not expressly disclose:
the patient being in need of weight loss.

However, Frieden teaches that it was old and well known in the art of prescription medication before the effective filing date of the claimed invention to dispense medication to a patient in need of weight loss (page 1 describes a pill for obese patients having a BMI of 30 or higher, or patients having a BMI of 27 or higher and at least one weight-related comorbidity, i.e. in need of weight loss).
Therefore it would have been obvious to one of ordinary skill in the art of prescription medication before the effective filing date of the claimed invention to include the patient being in need of weight loss as taught by Feiden in the combination of Maetzold, Friede, and Gottfrid since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, the combination of Maetzold, Friede, and Gottfrid already discloses dispensing drugs to patients, and dispensing drugs to patients being “in need of weight loss” would serve the same role in the combination of Maetzold, Friede, and Gottfrid, making the results of including patients having such characteristics predictable to one of ordinary skill in the art (MPEP 2143).
While Examiner has applied the above cited art in the interest of expediting prosecution, Examiner notes that the patient being in need of weight loss only constitutes non-functional descriptive material. Characteristics of the patient to which the drug is dispensed such as a perceived “need of weight loss: do not have a functional relationship with the claimed method because it does not affect or change any subsequent function within the method. Therefore, because the limitation does not functionally affect the recited steps of the method it does not serve to further limit the claimed method in view of the prior art.

claim 16, Maetzold/Frieden/Gottfrid teach the method of claim 1. Maetzold does not expressly disclose wherein the drug further comprises phentermine. 
However, Frieden teaches that it was old and well known in the art of prescription medication before the effective filing date of the claimed invention for medications to comprise phentermine (page 1 describes a drug including phentermine).
Therefore it would have been obvious to one of ordinary skill in the art of prescription medication before the effective filing date of the claimed invention to include phentermine in the dispensed drug as taught by Frieden in the combination of Maetzold, Friede, and Gottfrid since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, the combination of Maetzold, Friede, and Gottfrid already discloses dispensing drugs to patients, and dispensing drugs containing phentermine would serve the same role in the combination of Maetzold, Friede, and Gottfrid, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 17, Maetzold/Frieden/Gottfrid teach the method of claim 16. Maetzold further discloses: 
wherein said certified pharmacies dispense the drug in a supply not to exceed thirty days ([48], [80], and [85] describe limiting the pharmacy to dispensing no more than 30-day supply of medication). 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maetzold et al (US Patent Application Publication 2007/0219825) in view of FDA Panel Votes in Favor of Qnexa (hereinafter Frieden), and Gottfrid (US Patent Application Publication 2014/0019237) as applied to claim 1, and further in view of Guidance for Industry Format and Content of Proposed Risk Evaluation and Mitigation Strategies (REMS), REMS Assessments, and Proposed REMS Modifications (hereinafter REMS Guidance).

With respect to claim 3, Maetzold/Frieden/Gottfrid teach the method of claim 1. Maetzold does not expressly disclose wherein said eligible pharmacies agree to submit to periodic audits of procedures for dispensing the drug. 
However, REMS Guidance teaches that it was old and well known in the art of prescription drug distribution before the effective filing date of the claimed invention for pharmacies to agree to submit to periodic audits of procedures for dispensing a drug (pages 15 and 36 describe requiring periodic audits of registered pharmacies for compliance with procedures).
Therefore it would have been obvious to one of ordinary skill in the art of prescription drug distribution before the effective filing date of the claimed invention to include having the pharmacies agree to submit to periodic audits of procedures for dispensing the drug as taught by REMS Guidance in the combination of Maetzold, Friden, and Gottfrid since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, the combination of Maetzold, Frieden, and Gottfrid already teaches criteria for certifying pharmacies, and including agreements to submit to periodic audits would perform that same function in combination, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maetzold et al (US Patent Application Publication 2007/0219825) in view of FDA Panel Votes in Favor of Qnexa (hereinafter Frieden), and Gottfrid (US Patent Application Publication 2014/0019237) as applied to claim 4, and further in view of Bertha et al (US 8,392,209).

With respect to claim 6, Maetzold/Frieden/Gottfrid teach the method of claim 4. Maetzold further discloses:
wherein the certified pharmacies instruct pharmacists and staff dispensing the drug to include the medication guide and patient brochure with each prescription and each refill of the drug ([49] states that refills are obtained via a renewal prescription; [71] describes the package insert, i.e. a brochure, and patient medication guide as warning the patient of side effects of the drug; [93] states that the package insert and medication guide are provided to the patient with every bottle of the drug, which would include refills); 

but does not expressly disclose:
the pharmacies having an automated system that instructs pharmacists and staff to include the medication guide and patient brochure.

While Maetzold/Frieden/Gottfrid teach pharmacies instructing pharmacists and staff to include the medication guide and patient brochure, they do not teach the instruction provided by an automated system. However, Bertha teaches that it was old and well known in the art of drug dispensing at the time of the invention to have an automated system provide instructions to a pharmacist dispensing medications to a patient (Column 1 lines 34-44, Column 3 lines 3-15, and Column 13 lines 20-55 describe an automated system that instructs pharmacists to provide patients, at the dispensing of prescriptions, services including medication reviews and provision of printed education and training on proper use of the prescribed drug).
Therefore it would have been obvious to one of ordinary skill in the art of drug dispensing at the time of the invention to modify the combination of Maetzold, Frieden, and Gottfrid to have an automated system provide the instructions to the pharmacist as taught by Bertha since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Maetzold, Frieden, and Gottfrid already teaches providing the instructions to pharmacists to include the medication guide and patient brochure, and providing those instructions via an automated system as taught by Bertha would perform that same function in the combination of Maetzold, Frieden, and Gottfrid, making the results predictable to one of ordinary skill in the art (MPEP 2143).

While Examiner has cited the above reference in the interests of expediting prosecution, the recitation of the certified pharmacies having an automated system instructing the pharmacists and staff to include the medication guide and patient brochure with each prescription and each refill of the drug only constitutes non-functional descriptive material. This limitation does not have a functional relationship with the claimed method because it does not affect or change any subsequent function within the method. Specifically, the claim does not recite instructing pharmacists and staff dispensing the drug to include the medication guide and patient brochure with each prescription and each refill of the drug as a required step within the method, and does not recite the automated system as involved in any function or step within the claimed method. Rather, the claim mere describes a characteristic .

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maetzold et al (US Patent Application Publication 2007/0219825) in view of FDA Panel Votes in Favor of Qnexa (hereinafter Frieden), and Gottfrid (US Patent Application Publication 2014/0019237) as applied to claim 4, and further in view of Risk Evaluation and Mitigation Strategy (REMS) RevAssist Program (hereinafter RevAssist Program).

With respect to claim 7, Maetzold/Frieden/Gottfrid teach the method of claim 4. Maetzold further discloses: 
wherein the medication guide and patient brochure are also made available by delivery by field-based personnel ([71] and [93] describe a package insert, i.e. a brochure, and patient medication guide warning the patient of drug side effects being made available by pharmacists and prescribers, i.e. field-based personnel);

but does not expressly disclose:
the medication guide and patient brochure made available on the internet and by calling a toll free number.

However, RevAssist Program teaches that it was old and well known in the art of drug prescribing at the time of the invention to make a medication guide and patient brochure available on the internet and by calling a toll free number (pages 50-58 and 88 show a medication guide and patient brochure that also include a toll-free number and website for obtaining the information).
Therefore it would have been obvious to one of ordinary skill in the art of drug prescription at the time of the invention to modify the combination of Maetzold, Frieden, and Gottfrid to make a medication guide and patient brochure available on the internet and by calling a toll free number as taught by RevAssist Program since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Maetzold, Freiden, and Gottfrid already teaches making medication guides and patient brochures available to patients, and making them available via a toll-free number and online would serve that same function in the combination as in RevAssist Program, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maetzold et al (US Patent Application Publication 2007/0219825) in view of Link et al (US Patent Application Publication 2014/0249832), Ishee et al (US Patent Application Publication 2009/0186326), and Guidance for Industry Format and Content of Proposed Risk Evaluation and Mitigation Strategies (REMS), REMS Assessments, and Proposed REMS Modifications (hereinafter REMS Guidance).

With respect to claim 41, Maetzold discloses the claimed method for providing training relating to the safety of a drug to prescribers of the drug comprising: 
 (a) making training available for all prescribers ([27], [34], and [69] describe providing prescribers with training on the risks and proper use of the drug);

(b) maintaining a database of healthcare providers who have completed the training ([27] describes registering the prescribers in a database based on unique identifiers; [69] and [70] describe requiring training as part of “successful” registration);

(c) obtaining a database of prescribers who have prescribed the drug ([82] describes a database of every past and current prescriber of the drug);

but does not expressly disclose:
making the training available to prescribers of the drug;
(d) comparing the database in (b) to the database in (c) to identify prescribers who have prescribed the drug but have not completed training thereby identifying untrained prescribers;
(e) providing untrained prescribers identified in (d) with a first electronic communication comprising a link to an electronic form of the training;
(f) repeating step (d) after a first period of time to identify untrained prescribers that remain untrained;
(g) providing untrained prescribers identified in step (f) with a second electronic communication comprising a link to the electronic form of the training and a print form of the training;
(h) repeating step (d) after a second period of time to identify untrained prescribers that remain untrained; and
(i) providing untrained prescribers identified in step (h) with a third electronic communication comprising a link to the electronic form of the training and contacting the 

While Maetzold discloses making training available to prescribers in paragraphs 27, 34, and 69, it discloses the training as part of the registration process and does not expressly disclose those providers as being prescribers of the drug. However, Link teaches that it was old and well known in the art of healthcare training before the effective filing date of the claimed invention to make training available to prescribers of a particular drug ([31], [36], [39], and [68] describe providing training to a prescriber of a particular drug; Figure 5 shows a process in which a prescriber of a drug is offered new training).
Therefore it would have been obvious to one of ordinary skill in the art of healthcare training before the effective filing date of the claimed invention to modify the system of Maetzold to make training available to prescribers of a particular drug as taught by Link to ensure that the prescribers have satisfied compliance requirements (Link [36], [39], and [61]).

Link further teaches that it was old and well known in the art of healthcare training before the effective filing date of the claimed invention to compare prescribers who have completed training to prescribers who have prescribed a drug to identify prescribers who have prescribed a drug but have not completed training thereby identifying untrained prescribers ([55], [61], [66], [67], [79], and [82] describe monitoring prescribers of a drug to see whether they have completed necessary training for prescribing a drug; [99]-[104] describe determining the REMS compliance status of a list of prescribers by monitoring whether prescribers have completed compliance activities, where [97] describes issuance of new training materials being a factor in compliance).
Therefore it would have been obvious to one of ordinary skill in the art of healthcare training before the effective filing date of the claimed invention to modify the system of Maetzold to identify prescribers who have not completed training by comparing prescribers who have completed training to prescribers who have prescribed a drug as taught by Link to ensure that prescribers of a drug have completed current compliance requirements (Link [55], [99], and [104]).

Ishee next teaches that it was old and well known in the art of user training before the effective filing date of the claimed invention to contact individuals by a first electronic communication including a link to an electronic form of a training ([35] and [36] describe contacting an individual by sending the user an email containing a link to a training segment on a website), identifying individuals who have not completed the training after a first period of time ([37], [38], [51], and [53] describe recording whether individuals have completed the training within a predetermined amount of time, as well as that the messages may be sent on a weekly or bi-weekly basis), providing the individuals with a second electronic communication comprising a link to the electronic form of the training ([37], [38], [51], and [53] describe sending successively more urgent messages, including emails, to individuals who have not completed the training within the period of time), identifying individuals who have not completed the training after a second period of time ([37]-[40], [51], and [53] describe repeatedly determining whether individuals have completed the training, where a subsequent determination would be after a second period of time), and providing each individual with a third electronic communication ([19], [37]-[39], [51], and [53] describe sending successively more urgent emails to individuals who have not completed the training within the period of time as well as phone calls to notify the individuals of the training and encourage them to complete the training).
Therefore it would have been obvious to one of ordinary skill in the art of user training before the effective filing date of the claimed invention to modify the system of Maetzold to contact the individuals (i.e. unregistered prescribers) contact individuals by a first electronic communication including a link to an electronic form of a training, identifying individuals who have not completed the training after a first period of time, providing the individuals with a second electronic communication comprising a link to the electronic form of the training, identifying individuals who have not completed the training after a second period of time, and providing each individual with a third electronic communication comprising a link to the electronic form of the training and contacting the individual by phone to provide notification of the availability of training as taught by Ishee to encourage and increase the likelihood that the individual will complete the training (Ishee [8] and [9]).
While Ishee teaches identifying individuals who have not completed the training after a first period of time and second period of time as cited above, it does not expressly disclose identifying the individuals by repeating the comparing of a database of healthcare providers who have completed the training to the database of prescribers who have prescribed the drug. However, Link teaches the comparing of prescribers who have completed training to prescribers who have prescribed a drug to identify prescribers who have prescribed a drug but have not completed training as cited above, and it would have been obvious to one of 

Furthermore, while Ishee teaches sending the individuals a second electronic communication who have not completed training within a period of time (see [37], [38], [51], and [53]), it does not expressly teach also sending a printed form of the training. However, REMS Guidance teaches that it was old and well known in the art of healthcare training before the effective filing date of the claimed invention to send a printed form of training (page 12 describes making certification training available to all providers through a mail-course).
Therefore it would have been obvious to one of ordinary skill in the art of healthcare training before the effective filing date of the claimed invention to modify the system of Maetzold to send a printed form of training as taught by REMS Guidance to make the training available in print form and communicate the requirements to the prescribers (REMS Guidance pages 12 and 31).
It would have been further obvious to one of ordinary skill in the art of healthcare training before the effective filing date of the claimed invention to include sending a printed form of training and a letter directing unregistered prescribers to complete the training as taught by REMS Guidance in the system of Maetzold since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, sending a printed copy of the training and a letter to the unregistered prescribers would serve the same function of .

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maetzold et al (US Patent Application Publication 2007/0219825) in view of Link et al (US Patent Application Publication 2014/0249832).

With respect to claim 45, Maetzold discloses the claimed method for training prescribers of a drug about the potential risks associated with the drug comprising:
 (b) providing training related to the potential risks of the drug to potential prescribers wherein potential prescribers that complete training optionally report completion of the training ([27], [34], and [69] describe providing prescribers with training on the risks and proper use of the drug);

(c) monitoring completion of the training to obtain a first database of potential prescribers that have completed the training ([27] describes registering the prescribers in a database based on unique identifiers; [69] and [70] describe requiring training as part of “successful” registration);

(e) obtaining a second database of prescribers who have prescribed the drug ([82] describes a database of every past and current prescriber of the drug. Examiner notes that the set of past and current prescribers may be separate from the set of registered prescribers since prescribing the drug is not a requirement for a prescriber to register);

but does not expressly disclose:
(a) obtaining a list of the potential prescribers of the drug;
(f) comparing the first database to the second database to identify untrained prescribers;
(g) contacting the untrained prescribers to offer training;
(h) updating the first database; and
(i) repeating steps (e)-(g) at least once;

However, Link teaches that it was old and well known in the art of healthcare training before the effective filing date of the claimed invention to obtain a list of potential prescribers of a drug ([24], [37], [94], [99], and [100] describe obtaining prescribers who might prescribe a drug),
Therefore it would have been obvious to one of ordinary skill in the art of healthcare training before the effective filing date of the claimed invention to include obtaining a list of potential prescribers of a drug as taught by Link in the system of Maetzold since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case obtaining a list of the potential prescribers would perform that same function as part of the system of Maetzold, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Link further teaches that it was old and well known in the art of healthcare training before the effective filing date of the claimed invention to identify untrained prescribers by comparing prescribers who have completed training to prescribers who have prescribed a drug ([55], [61], [66], [67], [79], and [82] describe monitoring prescribers of a drug to see whether they have completed necessary training for prescribing a drug; [99]-[104] describe determining the REMS compliance status of a list of prescribers by monitoring whether prescribers have completed compliance activities, where [97] describes issuance of new training materials being a factor in compliance), contacting the untrained prescribers to offer training ([31], [36], [39], and [68] describe contacting a prescriber of a particular drug for training), updating the prescribers who have completed training ([88] describes updating the compliance status of prescribers, i.e. training status), and repeating the process at least once (Figures 5 and 8 show the process of determining prescriber compliance as a repetitive process; [55] and [104] describe performing ongoing monitoring of the compliance status of prescribers).
Therefore it would have been obvious to one of ordinary skill in the art of healthcare training before the effective filing date of the claimed invention to modify the system of Maetzold to identify prescribers who have not completed training by comparing prescribers who have completed training to prescribers who have prescribed a drug as taught by Link to ensure that prescribers of a drug have completed current compliance requirements (Link [55], [99], and [104]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626